Casey, J.
(dissenting). In my view, there is no need to reach the issues raised by defendant’s subsequent perjury conviction and the statements made by him during the plea allocution which resulted in that conviction. County Court determined in a pretrial Huntley hearing that defendant’s statement was voluntary beyond a reasonable doubt (CPL 710.70). That determination permitted the introduction of the statement as evidence in the trial. Although County Court refused to charge, pursuant to defendant’s specific request, that the People must prove the voluntariness of the confession beyond a reasonable doubt, the court did charge that the People bore the burden of proving, on all of the evidence, defendant’s guilt beyond a reasonable doubt (CPL 300.10) and that defendant’s statement could not be considered by the jury unless it was found to be voluntary. In my view, if County Court erred in its refusal to charge in the specific language requested by defendant, the error should be considered harmless error (see, People v Dean, 112 AD2d 947, 948, lv denied 66 NY2d 918). Inasmuch as all *117of the other arguments of defendant have been found merit-less, the judgment appealed from should be affirmed.